Exhibit 10.2

 

PROMISSORY NOTE

 

$2,000,000.00

November 22, 2005

 

                  , Nevada

 

FOR VALUE RECEIVED, the undersigned, Site Equities International, Inc., a Nevada
corporation (the “Maker”) hereby promises to pay to the order of STEN
Acquisition Corporation, a Minnesota corporation (the “Payee”) at 10275 Wayzata
Boulevard, Suite 301, Minnetonka, Minnesota 55305, or at such other place
designated at any time by the Payee, in lawful money of the United States of
America and in immediately available funds, the principal amount of Two Million
Dollars ($2,000,000.00), or the aggregate unpaid principal amount of the Loan
(as defined in that certain Loan and Merger Option Agreement (the “Loan
Agreement”) dated as of the same date hereof between Maker, Paycenters, LLC, a
Nevada limited liability company (“Paycenters”), and Payee) disbursed to the
Maker pursuant to the Loan Agreement and recorded on Schedule A attached hereto,
whichever is less, together with interest thereon as set forth below.  For
purposes of this Promissory Note (the “Note”), the Payee together with any
permitted assignee thereof who duly assumes the duties and rights of the Payee
shall be referred to as the “Holder.” Terms not otherwise defined herein shall
be assigned the meaning assigned to them in the Loan Agreement.

 


1.                                       INTEREST.  THE UNPAID PRINCIPAL AND
BALANCE OF THIS NOTE SHALL BEAR INTEREST AT A RATE OF EIGHT PERCENT (8%) PER
ANNUM, FROM AND AFTER THE DATE OF THIS NOTE.  INTEREST SHALL BE COMPUTED
HEREUNDER FOR THE ACTUAL NUMBER OF DAYS PRINCIPAL IS UNPAID, USING A DAILY
FACTOR OBTAINED BY DIVIDING THE STATED INTEREST RATE BY THREE HUNDRED SIXTY
(360).


 


2.                                       PAYMENT AND MATURITY.  INTEREST AND
PRINCIPAL UNDER THIS NOTE SHALL BE PAID AS FOLLOWS:


 

(a)                                  Except as otherwise set forth in Sections
2(b), Section 2(c) and 2(d), the Maker shall pay interest only beginning on
December 15, 2006 (the “Initial Interest Payment Date”) and continuing on
June 15 and December 15 of each year thereafter until December 15, 2010, at
which time the outstanding principal and accrued and unpaid interest under the
this Note shall become due and payable.

 

(b)                                 In the event that Holder delivers to Maker
an Intent to Exercise Notice (defined in Section 3.02 of the Loan Agreement),
Maker will not be required to make any payment of interest (although such
interest will continue to accrue) to Holder under Section 2(a) between the date
Holder delivers the Intent to Exercise Notice and the earliest to occur of the
following dates (the “Interest Deferral Termination Date”): (i) the date the
Merger (defined in Section 3.01 of the Loan Agreement) becomes effective (the
“Merger Effective Date”), (ii) the date that the Holder notifies Maker in
writing that it will not deliver a Confirmation Notice (defined in Section 3.02
of the Loan Agreement),

 

1

--------------------------------------------------------------------------------


 

(iii) the date that Holder rescinds its Confirmation Notice in accordance with
Section 3.05 of the Loan Agreement, or (d) the Merger Option Expiration Date
(defined in Section 3.02 of the Loan Agreement).  On and after the Interest
Default Termination Date, payments of interest and principal under the Loan
shall be made as provided in Sections 2(c) and Sections 2(d), as applicable.

 

(c)                                  In the event that the Merger becomes
effective, this Note shall be cancelled and all outstanding principal and
interest owed under the Loan and the this Note shall be deemed to have been paid
in full as of the Merger Effective Date.

 

(d)                                 In the event that Holder has delivered to
Maker an Intent to Exercise Notice and an Interest Deferral Termination Date
occurs (other than the Merger Effective Date): the Maker shall, within five
(5) Business Days after the Interest Deferral Termination Date execute and
deliver to Holder a promissory note (the “Replacement Note”) in the form of
Exhibit A-2 to the Loan Agreement, dated as of the Interest Deferral Termination
Date and having a principal amount equal to the amount of principal and accrued
and unpaid interest under the Loan as of the Interest Deferral Termination
Date.  Upon acceptance by Holder of an executed Replacement Note, in form and
substance acceptable to Holder, Holder shall return to Maker the original of
this Note.

 


(E)                                  ALL PAYMENTS SHALL BE MADE IN LAWFUL MONEY
OF THE UNITED STATES OF AMERICA AND BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED BY
HOLDER TO MAKER IN WRITING.  IN THE EVENT A PAYMENT DATE IS NOT A BUSINESS DAY,
SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND THE
EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF THE
PAYMENT OF INTEREST.


 


3.                                       SECURITY.  THE MAKER’S OBLIGATIONS
UNDER THIS NOTE ARE SECURED BY THAT CERTAIN SECURITY AGREEMENT OF EVEN DATE
HEREWITH EXECUTED BY PAYCENTERS, IN FAVOR OF THE HOLDER, A CERTAIN GUARANTY OF
EVEN DATE HEREWITH EXECUTED BY PAYCENTERS, AND A CERTAIN PLEDGE AGREEMENT OF
EVEN DATE HEREWITH EXECUTED BY MAKER IN FAVOR OF THE HOLDER.


 


4.                                       NO PREPAYMENT.  THE MAKER MAY NOT
PREPAY THE PRINCIPAL OF THIS NOTE OR INTEREST ACCRUED THEREON WITHOUT THE PRIOR
WRITTEN CONSENT OF THE HOLDER.


 


5.                                       EVENT OF DEFAULT.  THE OCCURRENCE OF
ANY EVENT OF DEFAULT UNDER THE LOAN AGREEMENT SHALL CONSTITUTE AN “EVENT OF
DEFAULT” UNDER THIS NOTE.


 


6.                                       REMEDIES.  UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE AND ALL
INTEREST ACCRUED THEREON SHALL, AT THE OPTION OF THE HOLDER OF THIS NOTE AND
WITHOUT PRESENTMENT, DEMAND, PROTEST, OR FURTHER NOTICE OF ANY KIND (ALL OF
WHICH THE MAKER HEREBY WAIVES) BECOME IMMEDIATELY DUE AND PAYABLE IN FULL.

 

2

--------------------------------------------------------------------------------


 


7.                                       AVAILABILITY OF REMEDIES.  THE REMEDIES
OF THE HOLDER AS PROVIDED HEREIN SHALL BE CUMULATIVE AND CONCURRENT WITH ALL
OTHER REMEDIES PROVIDED UNDER THE LOAN AGREEMENT, THE LOAN DOCUMENTS (AS DEFINED
IN THE LOAN AGREEMENT) ANY SUCH OTHER REMEDIES PROVIDED BY LAW OR IN EQUITY, AND
MAY BE PURSUED SINGLY, SUCCESSIVELY OR TOGETHER AT THE SOLE DIRECTION OF THE
HOLDER AND MAY BE EXERCISED AS OFTEN AS OCCASION THEREFOR SHALL ARISE.  NO ACT
OR OMISSION OR COMMISSION BY THE HOLDER, INCLUDING SPECIFICALLY, ANY FAILURE TO
EXERCISE ANY RIGHT, REMEDY OR RECOURSE, SHALL BE DEEMED A WAIVER OR RELEASE OF
THE SAME, SUCH WAIVER OR RELEASE TO BE EFFECTIVE ONLY AS SET FORTH IN A WRITTEN
DOCUMENT EXECUTED BY THE HOLDER AND THEN ONLY TO THE EXTENT SPECIFICALLY RECITED
THEREIN.  A WAIVER OR RELEASE WITH REFERENCE TO ONE EVENT SHALL NOT BE CONSTRUED
AS CONTINUING AS A BAR TO OR AS A WAIVER OR RELEASE OF ANY SUBSEQUENT RIGHT,
REMEDY OR RECOURSE AS TO ANY SUBSEQUENT EVENT.  IF THIS NOTE IS NOT PAID WHEN
DUE, REGARDLESS OF HOW SUCH MATURITY MAY BE BROUGHT ABOUT, OR IS COLLECTED OR
ATTEMPTED TO BE COLLECTED BY THE INITIATION OR PROSECUTION OF ANY SUIT, OR ANY
PROBATE OR BANKRUPTCY COURT PROCEEDING OR BY ANY OTHER JUDICIAL PROCEEDING, OR
IS PLACED IN THE HANDS OF AN ATTORNEY FOR COLLECTION, THEN THE MAKER SHALL PAY
IN ADDITION TO ALL OTHER AMOUNTS OWING HEREUNDER, ALL COURT COSTS AND REASONABLE
ATTORNEYS’ FEES INCURRED BY THE HOLDER IN CONNECTION THEREWITH.


 


8.                                       WAIVER AND CONSENT.  THE MAKER HEREBY
WAIVES PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, PROTEST, NOTICE OF PROTEST
AND ALL OTHER NOTICES, FILING OF SUIT AND DILIGENCE IN COLLECTING THE AMOUNTS
DUE UNDER THIS NOTE.


 


9.                                       GOVERNING LAW; JURISDICTION; SERVICE OF
PROCESS; VENUE.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO ITS CHOICE
OF LAW PROVISIONS.  ANY JUDICIAL PROCEEDING AGAINST OR ON BEHALF OF MAKER WITH
RESPECT TO THIS NOTE OR ANY RELATED AGREEMENT SHALL BE BROUGHT SOLELY IN ANY
FEDERAL OR STATE COURT OF COMPETENT JURISDICTION LOCATED IN HENNEPIN COUNTY IN
THE STATE OF MINNESOTA.  BY EXECUTION AND DELIVERY OF THIS NOTE, MAKER
(I) ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY, (II) WAIVES PERSONAL
SERVICE OF PROCESS, (III) AGREES THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND (IV) WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION, VENUE,
CONVENIENCE OR FORUM NON CONVENIENS.  NOTHING SHALL AFFECT THE RIGHT OF THE
HOLDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
OF THE HOLDER TO BRING PROCEEDINGS AGAINST MAKER IN THE COURTS OF ANY OTHER
JURISDICTION HAVING JURISDICTION.  ANY JUDICIAL PROCEEDINGS AGAINST THE HOLDER
INVOLVING, DIRECTLY OR INDIRECTLY, THE NOTE OR ANY RELATED AGREEMENT SHALL BE
BROUGHT SOLELY IN A FEDERAL OR STATE COURT LOCATED IN HENNEPIN COUNTY IN THE
STATE OF MINNESOTA.  ALL PARTIES ACKNOWLEDGE THAT THEY PARTICIPATED IN THE
NEGOTIATION AND DRAFTING OF THIS NOTE WITH THE ASSISTANCE OF COUNSEL AND THAT,
ACCORDINGLY, NO PARTY SHALL MOVE OR PETITION A COURT CONSTRUING THIS NOTE TO
CONSTRUE IT MORE STRINGENTLY AGAINST ONE PARTY THAN AGAINST ANY OTHER.


 


3

--------------------------------------------------------------------------------



 

10.                                 Waiver of Jury Trial.     MAKER HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
ARISING UNDER THIS NOTE OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE
DEALINGS OF THE MAKER WITH RESPECT TO THE LOAN AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.  MAKER HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER
OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

 


11.                                 NO ASSIGNMENT. THIS NOTE MAY NOT BE ASSIGNED
BY THE MAKER WITHOUT THE PRIOR WRITTEN CONSENT OF PAYEE.


 

IN WITNESS WHEREOF, this Note has been duly executed by the Maker as of the day
and year first above written.

 

 

MAKER:

 

 

 

SITE EQUITIES

 

INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Kenneth Antos

 

 

 

President

 

4

--------------------------------------------------------------------------------


 


SCHEDULE A

 

PRINCIPAL AMOUNT OUTSTANDING

 

Date of Installment

 

Amount of Installment

 

Principal Amount
Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 